Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8-11, 13, 14, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourget et al (US 2007/0129633).
Regarding claims 1, 13 and 23, Bourget et al disclose a monitoring device 10 having a processor 32 and memory 34 for monitoring of vital signs of a living organism, wherein the monitoring device 10 comprises: at least two electrode pins 18A and 18B for receiving an electrical activity of the living organism; and an optical sensor 36 for sensing a pulse of the living organism, wherein the monitoring device has a compact form and the at least two electrode pins 18A and 18B and the optical sensor 36 are integrated in the monitoring device. See Fig. 1 and Fig. 4.
Regarding claims 2 and 14, Bourget et al disclose the monitoring device is configured to determine an Electrocardiogram (ECG) and/or an Electromyogram (EMG) by analyzing the electrical activity, wherein the electrical activity preferably comprises at least an ECG signal and/or signal, at least an EMG signal, or both.  See paragraph [0060].
Regarding claim 6, Bourget et al disclose the monitoring device 10 comprises an accelerometer. See paragraph [0045]. 
Regarding claim 8, Bourget et al disclose a carrying means comprising patch 14 is configured to be attached to a body of the living organism, wherein the carrying means comprising patch 14 is configured to be attached to different parts of the body.  
Regarding claim 9, Bourget et al disclose the carrying means comprises at least one electrically conductive body connection line configured to electrically connect at least one of the at least two electrode pins 18A and 18B to the body once the monitoring device 10 is mounted in the carrying means comprising patch 14, wherein the conductive body connection line comprises an electrically conducting material.  
Regarding claim 10, the carrying means comprising patch 14 is a disposable patch and further comprises a housing configured such that the monitoring device can be inserted into the housing. See Fig. 3C. The carrying means comprising patch 14 further comprises a flap comprising adhesive layer 20 and backing layer 22 configured to move between an open position and a closed position, wherein the flap is arranged in such a way on the carrying means that the flap comprising adhesive layer 20 faces the body when the carrying comprising patch 14 is attached to the body.  
Regarding claim 11, Bourget et al disclose the flap comprises a first adhesive surface on layer 20 configured to stick to the monitoring device 10 when the monitoring device is inserted in the housing and the flap is in the closed position, wherein the flap comprises a second adhesive surface on layer 20, configured to stick to the body when the carrying means comprising patch 14 is attached to the body.  
Regarding claim 24, Bourget et al disclose memory 34 stores the computer-readable medium storing the computer program product.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bourget et al (US 2007/0129633).
Regarding claim 3, Bourget et al teach forming optical sensors on the housing 16 to facilitate contact of the sensor on the skin of the patient. See paragraph [0045].  One of ordinary skill in the art would have found it obvious to place the optical sensor 36 geometrically between the at least two electrode pins 18A and 18B to facilitate contacting the skin positioned between the two electrode pins 18A and 18B which contact skin. In addition, Bourget et al teach including more than one sensor 36, so the skilled artisan would have found it advantageous to provide at least one additional optical sensor on the monitoring device 10. See paragraph [0057].  
Regarding claim 4, Bourget et al do not show the monitoring device 10 having a form of a rectangular cuboid, having maximum dimensions of 10 cm x 6 cm x 3 cm. 
Bourget et al teach the size of the monitoring device 10 may allow it to be worn in an unobtrusive manner that does not interfere with patient activities. As examples, the thickness of the housing of the monitoring device 10 may be approximately 0.6 centimeters. Further, in some embodiments, a volume of the housing may be approximately 6.3 cubic centimeters. See paragraph [0009].
One of ordinary skill in the art would have found it obvious to size the monitoring device 10 to have maximum dimensions of 10 cm x 6 cm x 3 cm to allow it to be worn in an unobtrusive manner that does not interfere with patient activities.
Regarding claim 5, Bourget et al do not show the at least two electrode pins 18A and 18B located on one side of the monitoring device 10 and the optical sensor located on an opposite side of the monitoring device 10, wherein the at least two electrode pins 18A and 18B are configured to be connected to a carrying means 16.  One of ordinary skill in the art would have found it obvious to place the optical sensor 36 on an opposite side of the monitoring device 10 to facilitate contacting the skin.
Regarding claim 7, Bourget et al do not explicitly show the monitoring device 10 comprises an electrical activity amplifier, wherein the electrical activity amplifier comprises an ECG/EMG amplifier for amplifying the ECG signal, for amplifying and/or the EMG signal, or for amplifying both; an optical amplifier for amplifying at least one optical signal received by the optical sensor; a processor for receiving and processing the amplified signals; a memory to store the signals and/or processed information; and a radio to communicate the amplified signals and processed information to a mobile device.  
Bourget et al teach using amplifier circuitry to amplify sensed signals. See paragraph [0059]. Also, Bourget et al teach wirelessly connecting monitoring device 10 to a computing device 40 for retrieving the physiological parameter data from monitoring device 10. See paragraph [0081].
From these teachings, it would have been obvious to provide monitoring device 10 with an electrical activity amplifier, wherein the electrical activity amplifier comprises an ECG/EMG amplifier for amplifying the ECG signal, for amplifying and/or the EMG signal, or for amplifying both; an optical amplifier for amplifying at least one optical signal received by the optical sensor; a processor in computing device 40 for receiving and processing the amplified signals; a memory within the computing device 40 to store the signals and/or processed information; and a radio to wirelessly communicate the amplified signals and processed information to a mobile device comprising docking station 50.  
Regarding claim 12, Bourget et al do not show the flap comprises a view opening for the optical sensor 36 and/or at least one additional opening. Bourget et al teach the housing 16 comprises the optical sensor 36. One of ordinary skill in the art would have found it obvious to provide a view opening for the optical sensor 36 for the light to pass through the flap comprising layer 20.
Allowable Subject Matter
Claims 15-20, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
8/18/2022